UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Earliest Event Reported): June 24, 2014 CYTRX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-15327 (Commission File Number) 58-1642740 (I.R.S. Employer Identification No.) 11726 San Vicente Boulevard, Suite 650 Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (310) 826-5648 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of Matters to a Vote of Security Holders Annual Meeting of Stockholders The Annual Meeting of stockholders of CytRx was held on June 24, 2014.The definitive proxy statement relating to the Annual Meeting was filed with the Securities and Exchange Commission on May1, 2014, and can be viewed at www.sec.gov. At the Annual Meeting, our stockholders acted upon the following proposals: (1)The election of Steven Kriegsman and Marvin Selter to serve as ClassII Directors until the 2017 Annual Meeting of Stockholders; (2)The advisory approval of the compensation of CytRx’s named executive officers as disclosed in the proxy statement; and (3)The ratification of the selection of BDO USA, LLP as CytRx’s independent registered public accounting firm for the fiscal year ending December 31, 2014. Voting Results Proposal 1: Messrs. Kriegsman and Selter were re-elected as ClassII directors on the following vote: “FOR” votes “WITHHELD” votes Steven Kriegsman Marvin Selter In addition, there were 15,650,533 broker non-votes in connection with this proposal. Proposal 2:This proposal was approved with 19,329,791 “FOR” votes, 5,680,516 “AGAINST” votes and 3,833,847 “ABSTAIN” votes.In addition, there were 15,650,533 broker non-votes in connection with this proposal. Proposal 3:This proposal was approved with 40,281,864 “FOR” votes, 788,099 “AGAINST” votes and 3,424,724 “ABSTAIN” votes. There were no broker non-votes in connection with this proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CYTRX CORPORATION Date:June 27, 2014 By: /s/ John Y. Caloz John Y. Caloz Chief Financial Officer
